UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Short-Term Municipal Bond Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 30 Statement of Assets and Liabilities 32 Statement of Operations 33 Statement of Changes in Net Assets 34 Financial Highlights 39 Notes to Financial Statements 48 Report of Independent Registered Public Accounting Firm 49 Information About Your Fund's Expenses 50 Tax Information 51 Advisory Agreement Board Considerations and Fee Evaluation 56 Board Members and Officers 62 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Investment Process The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. In addition, securities held may include revenue bonds, for which principal and interest are secured by revenues from tolls, rents or other fees gained from the issuing facility. The fund's management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund's objective of earning tax-exempt income. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers typically weigh a number of factors from the impact of the economic outlook and potential interest rate movements to characteristics of specific securities, such as coupon, maturity date and call date, credit condition and outlook, liquidity, and changes in supply and demand within the municipal bond market. Finally, while keeping the portfolio's average maturity within the fund's guidelines, they may seek to take advantage if they believe the municipal yield curve presents an opportunity to gain incremental income with limited additional interest rate risk. DWS Short-Term Municipal Bond Fund posted a total return for the 12 months ended October 31, 2013 of -0.31%. This compared to a return of 0.67% for the unmanaged Barclays 1-Year General Obligation Bond Indexand 1.18% for the unmanaged Barclays 3-Year (2-4) Municipal Bond Index. As the fiscal period opened, the European debt crisis had receded to some degree as a concern for global markets. The U.S. Federal Reserve Board (the Fed) continued to provide support to the economy in the form of measures designed to produce extraordinarily low interest rates. U.S. fixed-income markets were focused on the presidential election, against a backdrop of wrangling over solutions to the country's budgetary dilemma. Markets seemed to anticipate a reasonable outcome, and a "search for yield" theme on the part of investors remained in place following the resolution at year-end of the U.S. "fiscal cliff" crisis. As 2013 progressed, the interest rate environment became a negative factor for bond prices overall, as U.S. Treasury rates moved higher on optimism over prospects for the economy. Municipal bonds suffered from a weakening supply/demand backdrop, as issuance was healthy and retail investors found the historically low yields on offer unappealing. Beginning in April 2013, municipal bond funds experienced significant outflows as investors sought to minimize exposure to rising interest rates. The negative sentiment for bonds generally intensified in June 2013 on comments from the Fed chairman to the effect that the economy may have stabilized sufficiently to allow for a tapering of long-term bond purchases under its quantitative easing program. In mid-September 2013, the Fed backed off of its earlier guidance, and many observers concluded that the inevitable reduction of its support for the bond market would likely not begin until sometime in 2014. Long rates eased in response, but still ended the fiscal period well above where they started. For the full 12 months ended October 31, 2013, municipal yields rose significantly across most maturities, albeit from a very low starting point by historical standards. In an environment of rising rates, performance was generally weakest for longer-maturity municipals with prices that are more sensitive to interest rate movements. For the full 12 months, yields on two-year municipal issues rose 4 basis points, from 0.30% to 0.34%, while bonds with 30-year maturities experienced a yield increase of 122 basis points, from 2.82% to 4.04%, resulting in a yield curve steepening of 118 basis points between two and 30 years. (100 basis points equals one percentage point. See the graph below for municipal bond yield changes from the beginning to the end of the period.) Municipal Bond Yield Curve (as of 10/31/13 and 10/31/12) Source: Thompson Reuters Chart is for illustrative purposes only and does not represent any DWS fund. Past performance is no guarantee of future results. Positive and Negative Contributors to Performance Given a relatively steep yield curve, the fund has maintained a somewhat barbelled positioning, balancing very short-term holdings with positions in bonds with maturities in the seven-to-10-year range. This allowed the fund to maintain an overall effective maturity of less than three years while gaining exposure to the more attractive yields offered from longer-term issues. As rates rose over the period, the fund's exposure to longer-term issues with greater interest rate sensitivity detracted from return. This was partially offset by the relative stability of the fund's short-term holdings as part of the barbell stance. The fund's significant exposure to A-rated issues in the eight-to-10-year maturity range was a constraint on performance as these issues were particularly impacted over the period from selling by mutual funds to meet redemptions. On the positive side, our holdings of single-family housing bonds in the A or AA range helped returns, as investors were attracted to the sector's yield profile relative to other similarly rated issues. "The municipal yield curve is quite steep and we are currently looking to add exposure to bonds with maturities ranging from seven to eight years, balanced with bonds maturing in two years or less." Outlook and Positioning Municipal yields on an absolute basis are more attractive than they have been for much of the past several quarters, although they are relatively fully valued vs. U.S. Treasuries in the short part of the yield curve. At the end of October 2013, the five-year municipal yield of 1.06% was 81% of the 1.30% yield on comparable maturity U.S. Treasuries, vs. 72% 12 months earlier. The 10-year municipal yield of 2.44% was 96% of the 2.55% yield on comparable maturity U.S. Treasuries, as compared to a ratio of 105% for the 12 months earlier. The municipal yield curve is quite steep, and we are currently looking to add exposure to bonds with maturities ranging from seven to eight years, balanced with bonds maturing in two years or less. We currently see the best valuation opportunities among bonds in the AA and A range. Many state and local governments have continued to show progress in stabilizing their finances. Nonetheless, there remain troubled pockets, and we believe the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. For new purchases, we continue to take a very cautious approach with respect to general obligation bonds issued by localities given uncertain levels of state support going forward. There are also uncertainties with respect to the national economic backdrop, including yet another looming showdown on the budget. We will closely monitor the implications of developments in Washington for the national economy and tax policy. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 2003. — Head of US Retail Fixed Income Funds. — Joined Deutsche Asset & Wealth Management in 1983. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 2003. — Joined Deutsche Asset & Wealth Management in 1986. — BA, Duke University. Shelly L. Deitert, Director Portfolio Manager of the fund. Joined the fund in 2003. On leave through February 10, 2014. — Joined Deutsche Asset & Wealth Management in 1997. — BA, Taylor University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays 1-Year General Obligation Bond Index tracks the performance of investment-grade tax-exempt bonds with maturities of less than one year. The Barclays 3-Year (2-4) Municipal Bond Index is a market-value-weighted index which covers those issues with remaining maturities of two to four years within the U.S. investment-grade tax-exempt bond market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -0.31% 2.62% 2.17% Adjusted for the Maximum Sales Charge (max 2.00% load) -2.30% 2.20% 1.96% Barclays 1-Year G.O. Bond Index† 0.67% 1.77% 2.26% Barclays 3-Year (2-4) Municipal Bond Index†† 1.18% 3.32% 3.05% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -0.96% 1.84% 1.40% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -3.92% 1.66% 1.40% Barclays 1-Year G.O. Bond Index† 0.67% 1.77% 2.26% Barclays 3-Year (2-4) Municipal Bond Index†† 1.18% 3.32% 3.05% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -0.96% 1.87% 1.40% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -0.96% 1.87% 1.40% Barclays 1-Year G.O. Bond Index† 0.67% 1.77% 2.26% Barclays 3-Year (2-4) Municipal Bond Index†† 1.18% 3.32% 3.05% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges -0.06% 2.79% 2.33% Barclays 1-Year G.O. Bond Index† 0.67% 1.77% 2.26% Barclays 3-Year (2-4) Municipal Bond Index†† 1.18% 3.32% 3.05% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of10/31/13 No Sales Charges -0.06% 2.87% 2.43% Barclays 1-Year G.O. Bond Index† 0.67% 1.77% 2.26% Barclays 3-Year (2-4) Municipal Bond Index†† 1.18% 3.32% 3.05% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 0.88%, 1.66%, 1.65%, 0.73% and 0.59% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Returns shown for Class S shares for the period prior to its inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of DWS Short-Term Municipal Bond Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of the class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.00%. This results in a net initial investment of $9,800. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays 1-Year General Obligation Bond Index tracks the performance of investment-grade tax-exempt bonds with maturities of less than one year. †† The Barclays 3-Year (2-4) Municipal Bond Index is a market value-weighted index which covers those issues with remaining maturities of two to four years within the US investment-grade tax-exempt bond market. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ October Income Dividend $ SEC 30-day Yield‡‡ % )% )% % % Tax Equivalent Yield‡‡ % N/A N/A % % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended October 31, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 0.07%, -0.63%, -0.69%, 0.28% and 0.37% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 0.68%, 0.00%, 0.00%, 0.88% and 0.97% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2013 Principal Amount ($) Value ($) Municipal Bonds and Notes 99.5% Alaska 0.6% Alaska, State Housing Finance Corp., Home Mortgage, Series A, AMT, 5.0%, 6/1/2036, INS: NATL Alaska, State Housing Finance Corp., Mortgage Revenue, Series A, 4.0%, 6/1/2040 Alaska, State Municipal Bond Bank Authority Revenue, Series E, Prerefunded 12/1/2013 @ 100, 5.25%, 12/1/2026, INS: NATL North Slope Boro, AK, General Obligation, Series A, 2.5%, 6/30/2014 Arizona 2.5% Arizona, Health Facilities Authority Revenue, Banner Health: Series A, 5.0%, 1/1/2019 Series D, 5.5%, 1/1/2019 Phoenix, AZ, Civic Imporvement Corp., Transportation Excise Tax Revenue, 5.0%, 7/1/2015 Pima County, AZ, Sewer Revenue, Series A, 3.0%, 7/1/2014 Scottsdale, AZ, Municipal Property Corp., Excise Tax Revenue, 5.0%, 7/1/2014 Arkansas 0.2% Rogers, AR, Sales & Use Tax Revenue, 4.0%, 11/1/2013 California 8.4% California, Health Facilities Financing Authority Revenue, Catholic Healthcare, Series C, 0.14%**, 7/1/2020, INS: NATL, LOC: JPMorgan Chase Bank NA California, State Department of Water Resources Power Supply Revenue, Series G-4, 5.0%, 5/1/2016 California, State Department Water Resources Center, Valley Project Revenue, Series AL, 5.0%, 12/1/2013 California, State General Obligation: 4.0%, 9/1/2014 5.0%, 2/1/2014 5.0%, 4/1/2021 5.25%, 4/1/2022 California, State Public Works Board, Lease Revenue, Judicial Council Projects, Series D, 5.0%, 12/1/2020 California, State Public Works Board, Lease Revenue, Various Capital Project, Series A, 4.0%, 4/1/2014 Los Angeles, CA, Department of Water & Power, Waterworks Revenue, Series R-12322, 144A, 0.08%**, 7/1/2015, INS: AGMC, AMBAC, LIQ: Citibank NA Orange County, CA, Water District, Certificates of Participation, Series A, 0.08%**, 8/1/2042, LOC: Citibank NA Port of Oakland, CA, Series O, AMT, 5.0%, 5/1/2020 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2019 Series C, 5.0%, 5/1/2020 University of California, State Revenues, Series R-12236, 144A, 0.08%**, 10/1/2015, INS: FGIC, LIQ: Citibank NA Colorado 1.2% Colorado, State Building Excellent Schools Today, Certificates of Participation, Series G, 5.0%, 3/15/2020 Colorado, State Housing & Finance Authority, State Unemployment Compensation, Series A, 5.0%, 5/15/2014 Denver City & County, CO, Airport Systems Revenue, Series A, AMT, 4.0%, 11/15/2015 Denver, CO, City & County Airport Revenue: Series A, AMT, 4.0%, 11/15/2014 Series D, AMT, 7.75%, 11/15/2013 University of Colorado, Hospital Authority Revenue, Series A, 4.0%, 11/15/2014 Connecticut 0.8% Connecticut, State General Obligation: Series D, 0.33%*, 9/15/2014 Series C, 4.0%, 6/1/2014 Connecticut, State Special Tax Obligation Revenue, Transportation Infrastructure, Series B, 5.0%, 1/1/2014, INS: NATL Delaware 0.1% Delaware, State Housing Authority Revenue, Single Family Mortgage, Series D, AMT, 5.875%, 1/1/2038 Florida 6.4% Broward County, FL, Airport Systems Revenue: Series Q-1, 5.0%, 10/1/2014 Series P-1, AMT, 5.0%, 10/1/2020 Series P-1, AMT, 5.0%, 10/1/2021 Florida, Citizens Property Insurance Corp.: Series A-1, 5.0%, 6/1/2020 Series A-1, 5.0%, 6/1/2021 Florida, Cityplace Community Development District Special Assessment Revenue, 5.0%, 5/1/2014 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Florida, State Municipal Power Agency, Stanton II Project, Series A, 4.0%, 10/1/2014 Hillsborough County, FL, Special Assessment Revenue, 5.0%, 3/1/2014, INS: NATL Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Jacksonville, FL, St. Johns River Power Park System Revenue, Series 25, 4.0%, 10/1/2014 Lee County, FL, Airport Revenue, Series A, AMT, 5.5%, 10/1/2023 Miami-Dade County, FL, Aviation Revenue, Series A, AMT, 4.0%, 10/1/2014 Palm Beach County, FL, Community Foundation, Palm Beach Project Revenue, 0.1%**, 3/1/2034, LOC: Northern Trust Co. South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Tampa, FL, Solid Waste Systems Revenue, AMT, 5.0%, 10/1/2019, INS: AGMC Georgia 3.1% Athens-Clarke County, GA, Unified Government, 3.0%, 12/1/2014 Atlanta, GA, Airport Revenue, Series B, AMT, 5.0%, 1/1/2022 Atlanta, GA, Water & Wastewater Revenue, Series B, 5.0%, 11/1/2021 DeKalb County, GA, Water & Sewer Revenue, Series A, 5.0%, 10/1/2020 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Georgia, Main Street Natural Gas, Inc., Gas Revenue, Series A, 0.08%**, 8/1/2040, SPA: Royal Bank of Canada Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Georgia, State General Obligation: Series F, 5.0%, 11/1/2013 Series B, Prerefunded 3/1/2014 @ 100, 5.0%, 3/1/2015 Georgia, State Municipal Electric Authority, Series GG, 4.0%, 1/1/2014 Henry County, GA, School District, 3.0%, 12/1/2013 Henry County, GA, Water & Sewerage Authority Revenue, Series A, 4.0%, 2/1/2014 Guam 0.1% Guam, International Airport Authority Revenue, Series C, AMT, 3.0%, 10/1/2014 Hawaii 0.4% Hawaii, State General Obligation: Series EC, 5.0%, 12/1/2013 Series DQ, 5.0%, 6/1/2014 Idaho 0.1% Idaho, Housing Agency, Single Family Mortgage: Series H-2, AMT, 5.1%, 7/1/2020 Class III, AMT, 5.1%, 7/1/2023 Class III, AMT, 5.15%, 7/1/2023 Class III, AMT, 5.4%, 7/1/2021 Series H-2, AMT, 5.85%, 1/1/2014 Class III, AMT, 5.95%, 7/1/2019 Series E, AMT, 5.95%, 7/1/2020 Illinois 5.3% Chicago, IL, Board of Education, Series A, 5.25%, 12/1/2018, INS: NATL Chicago, IL, O'Hare International Airport Revenue: Series A, 5.0%, 1/1/2015, INS: AGMC Series D, AMT, 5.25%, 1/1/2019 Illinois, Finance Authority Revenue, University of Chicago, Series B, 5.0%, 7/1/2017 Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series B, 5.0%, 12/15/2020 Illinois, Railsplitter Tobacco Settlement Authority Revenue, 5.25%, 6/1/2020 Illinois, State General Obligation: 4.0%, 8/1/2014 4.0%, 7/1/2015 Series A, 5.0%, 4/1/2015 Illinois, State Unemployment Insurance Fund, Building Receipts Revenue: Series A, 5.0%, 12/15/2013 Series B, 5.0%, 12/15/2019 Lake County, IL, Forest Preserve District, Series A, 0.65%*, 12/15/2020 Indiana 1.7% Indiana, Finance Authority Health Systems Revenue, Sisters of St. Francis Health, Series C, 5.0%, 11/1/2014 Indiana, Finance Authority, Water Utility Revenue, Citizens Energy, 3.0%, 10/1/2014 Indiana, State Finance Authority, Economic Development Revenue, Republic Sevices, Inc. Project, Series A, AMT, 0.85%**, Mandatory Put 12/2/2013 @ 100, 5/1/2034 Indiana, State Municipal Power Agency, Series A, 0.09%**, 1/1/2018, LOC: Citibank NA Iowa 0.2% Iowa, State Finance Authority Revenue, State Revolving Fund, 3.0%, 8/1/2015 Kansas 1.9% Kansas, State Department of Transportation Highway Revenue: Series C-2, 0.09%**, 9/1/2022, SPA: JPMorgan Chase Bank NA Series A-2, 0.33%*, 9/1/2014 Kentucky 0.1% Kentucky, Housing Corp. Revenue, Series G, AMT, 5.0%, 7/1/2030 Maine 0.4% Maine, State Housing Authority Mortgage Revenue, Series A-1, AMT, 4.5%, 11/15/2028 Maryland 3.4% Baltimore County, MD, Metropolitan District 73rd Issue, 5.0%, 11/1/2013 Frederick County, MD, Public Facilities, Prerefunded 12/1/2015 @ 100, 5.0%, 12/1/2016 Maryland, State & Local Facilities, Series B, 5.0%, 3/15/2015 Maryland, State Community Development Administration, Department of Housing & Community Development, Series E, AMT, 5.5%, 3/1/2032 Maryland, State Department of Transportation & Conservation, 5.0%, 2/15/2018 Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, 3.0%, 7/1/2014 Montgomery County, MD, Bond Anticipation Notes, Series B, 0.07%**, 6/1/2026, SPA: Wells Fargo Bank NA Massachusetts 2.5% Massachusetts, State Consolidated Loan, Series A, 0.06%**, 3/1/2026, SPA: Wells Fargo Bank NA Massachusetts, State Department of Transportation, Metropolitan Highway System Revenue, Contract Assistance, Series A7, 0.1%**, 1/1/2029, SPA: JPMorgan Chase Bank NA Massachusetts, State Health & Educational Facilities Authority Revenue, Northeastern University, Series T-3, 2.7%, Mandatory Put 2/20/2014 @ 100, 10/1/2037 Massachusetts, State Water Resources Authority Revenue, Series A-2, 0.07%**, 8/1/2037, SPA: TD Bank NA Westwood, MA, General Obligation, 3.0%, 6/1/2014 Michigan 3.7% Detroit, MI, City School District, School Building & Site, Series A, 4.0%, 5/1/2014 Detroit, MI, Water & Sewerage Department Disposal System Revenue, Series A, 5.0%, 7/1/2014 Michigan, State Building Authority Revenue, Facilities Program, Series I-A, 5.0%, 10/15/2015 Michigan, State Finance Authority Revenue, Local Government Loan Program, Series C, 3.0%, 11/1/2014 Michigan, State Finance Authority Revenue, School District, 5.0%, 6/1/2014 Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment: Series A, 5.0%, 7/1/2014 Series B, 5.0%, 7/1/2021 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2020 Michigan, State Municipal Bond Authority, Clean Water Fund, Prerefunded 10/1/2014 @ 100, 5.0%, 10/1/2026 Minnesota 0.2% Hennepin County, MN, Senior Sales Tax, Series E, 4.0%, 12/15/2013 Minnesota, State General Obligation, 5.0%, 8/1/2015 Mississippi 0.7% Mississippi, Development Bank Special Obligation, Department of Corrections, Series D, 5.0%, 8/1/2021 Missouri 0.5% Kansas City, MO, Airport Revenue, Series A, AMT, 5.0%, 9/1/2015 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program: Series D, 4.8%, 3/1/2040 Series C, AMT, 5.6%, 9/1/2035 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.9% Nebraska, State Investment Finance Authority, Single Family Housing Revenue: Series A, 2.5%, 9/1/2034 Series E, 3.0%, 3/1/2043 (a) Series C, 4.5%, 9/1/2043 Nevada 1.1% Clark County, NV, Airport System Revenue, Series C-1, AMT, 2.5%, 7/1/2015 Nevada, State Unemployment Compensation Fund, Special Revenue, 4.0%, 12/1/2015 (a) New Jersey 2.0% Livingston, NJ, School District Revenue, Board of Education, 144A, 3.8%, 8/1/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction, Series J-4, Prerefunded 9/1/2014 @ 100, 5.0%, Mandatory Put 9/1/2014 @ 100, 9/1/2029, INS: AGMC New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2014 New Jersey, State Economic Development Authority Revenue, School Facilities Construction: Series P, 5.0%, 9/1/2014 Series W, 5.0%, 3/1/2015 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series B, 5.0%, 6/15/2020 Series A, 5.25%, 12/15/2014, INS: NATL New Mexico 1.1% New Mexico, Mortgage Finance Authority, Single Family Mortgage, "I", Series D, 5.35%, 9/1/2040 New Mexico, State Finance Authority, State Transportation Revenue, Series A, 4.0%, 6/15/2014 New Mexico, State Severance Tax, Series A, 5.0%, 7/1/2015 University of New Mexico, Systems Improvement Revenues, 0.08%**, 6/1/2026, SPA: JPMorgan Chase Bank NA New York 14.2% New York, Metropolitan Transportation Authority Revenue: Series D, 4.0%, 11/15/2015 Series A, 5.5%, 11/15/2013, INS: AMBAC New York, Metropolitan Transportation Authority, Dedicated Tax Fund: Series B-1, 0.07%**, 11/1/2022, LOC: State Street B&T Co. 3.0%, 11/1/2014 New York, State Dormitory Authority Revenue, State Personal Income Tax Revenue, Series E, 5.0%, 8/15/2014 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, NYC Municipal Water Finance Project, Series A, 5.0%, 6/15/2015 New York, State Local Government Assistance Corp.: Series 8V, 0.07%**, 4/1/2019, SPA: JPMorgan Chase Bank NA Series 4V, 0.13%**, 4/1/2022, SPA: Bank of America NA Series A, 5.0%, 4/1/2014 New York, State Thruway Authority, Second General Highway & Bridge Trust Fund: Series A-1, 4.0%, 4/1/2015 Series A, 5.25%, 4/1/2015, INS: NATL New York, State Urban Development Corp. Revenue: Series A3C, 0.09%**, 3/15/2033, SPA: JPMorgan Chase & Co. Series A3A, 0.09%**, 3/15/2033, SPA: JPMorgan Chase & Co. New York, Triborough Bridge & Tunnel Authority Revenues: Series B-2C, 0.07%**, 1/1/2032, LOC: U.S. Bank NA Series B-3, 0.07%**, 1/1/2033, LOC: U.S. Bank NA New York City, NY, Industrial Development Agency, Airport Facilities Revenue, Series A, AMT, 5.0%, 7/1/2014 New York City, NY, Municipal Water Finance Authority, "A", Series 20090047, 144A, 0.12%**, 6/15/2035, LIQ: Citibank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue: Series B-2, 0.06%**, 6/15/2024, SPA: Royal Bank of Canada Series B-3, 0.07%**, 6/15/2045, SPA: State Street Bank & Trust Co. Series B-4, 0.07%**, 6/15/2045, SPA: Northern Trust Co. Series C, Prerefunded 6/15/2014 @ 100, 5.0%, 6/15/2019 New York City, NY, Transitional Finance Authority Revenue, Series 3, 0.07%**, 11/1/2022, SPA: Royal Bank of Canada New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series C-5, 0.07%**, 8/1/2031, SPA: Bank of America NA Series A, 5.0%, 11/1/2014 New York, NY, General Obligation: Series I, 0.09%**, 4/1/2036, LOC: Bank of America NA Series J-8, 0.46%*, 8/1/2021 Series H-1, 5.0%, 3/1/2015 Series I, 5.0%, 8/1/2015 Series J, 5.0%, 8/1/2015 North Carolina 2.7% Mecklenburg County, NC, Public Facilities Corp., Limited Obligation Bond, Annual Appropriation, 5.0%, 3/1/2015 North Carolina, Charlotte Douglas Airport Revenue, Series C, 0.07%**, 7/1/2039, LOC: Wells Fargo Bank NA North Carolina, Eastern Municipal Power Agency, Power Systems Revenue, Series B, 5.0%, 1/1/2017 North Carolina, Housing Finance Agency, Home Ownership, Series 22-A, AMT, 5.5%, 7/1/2036 North Carolina, State Capital Improvement Obligation, Series A, 5.0%, 5/1/2014 North Carolina, State Grant Anticipation Revenue, 4.0%, Mandatory Put 3/1/2018 @ 100, 3/1/2023 Wake County, NC, General Obligation, Series D, 4.0%, 2/1/2015 Ohio 3.4% Columbus, OH, General Obligation, Series B, 5.0%, 2/15/2015 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project, Series B, 5.0%, 2/15/2020 Ohio, Miami University, Prerefunded 12/1/2013 @ 100, 5.25%, 12/1/2014, INS: AMBAC Ohio, State Common Schools, Series C, 4.0%, 9/15/2017 Ohio, State General Obligation, Series A, 4.0%, 11/1/2013 Ohio, State Higher Education, Series A, 5.0%, 8/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health: Series B-4, 0.07%**, 1/1/2043 Series A, 5.25%, 1/1/2019 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Infrastructure Improvement, Series B, 4.0%, 8/1/2014 Oregon 0.6% Oregon, State Housing & Community Services Department, Mortgage Revenue, Single Family Mortgage Program, Series B, AMT, 5.0%, 7/1/2030 Pennsylvania 1.4% Pennsylvania, Housing Finance Agency, Single Family Mortgage, Series 90A, AMT, 5.0%, 10/1/2035 Pennsylvania, State Economic Development Financing Authority, Unemployment Compensation Revenue: Series A, 3.0%, 1/1/2014 Series A, 4.0%, 7/1/2014 Series B, 5.0%, 7/1/2021 Pennsylvania, State General Obligation, First Series, 5.25%, 2/1/2014, INS: NATL Pennsylvania, State Industrial Development Authority, Economic Development, 4.0%, 7/1/2014 Pennsylvania, State Turnpike Commission Revenue, Series B, 1.25%**, 12/1/2019 Philadelphia, PA, Water & Wastewater Revenue, Series A, ETM, 5.0%, 8/1/2014, INS: AMBAC South Carolina 0.2% Charleston County, SC, School District, 4.0%, 2/1/2014 South Carolina, Jobs-Economic Development Authority, Hospital Improvement Revenue, Palmetto Health Alliance, 5.0%, 8/1/2015 South Dakota 0.3% South Dakota, Housing Development Authority, Homeownership Mortgage, Series A, AMT, 4.5%, 5/1/2031 Tennessee 1.1% Jackson, TN, Hospital Revenue, Jackson-Madison County Project, 5.25%, 4/1/2014 Shelby County, TN, General Obligation, Series A, 5.0%, 4/1/2015 Tennessee, Housing Development Agency, Homeownership Program, Series 2006-3, AMT, 5.75%, 7/1/2037 Tennessee, Housing Development Agency, Residential Financing Program Revenue, Series 1C, 3.0%, 7/1/2038 Tennessee, State Housing Development Agency, Homeownership Program: Series 2C, 4.0%, 7/1/2038 Series 1A, AMT, 4.5%, 1/1/2038 Texas 14.7% Allen, TX, Independent School District, 5.0%, 2/15/2024 Barbers Hill, TX, Independent School District Building, 4.0%, 2/15/2022 Dallas, TX, Refunding & Improvement, Series A, 4.0%, 2/15/2015 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2020 5.0%, 10/1/2021 EL Paso, TX, Water & Sewer Revenue, 4.0%, 3/1/2021 Fort Worth, TX, General Obligation: 3.0%, 3/1/2014 5.0%, 3/1/2016 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, Memorial Herman Hospital Health System, Series B, 0.28%*, 6/1/2014 Houston, TX, Airport Systems Revenue, Series A, 5.0%, 7/1/2016 Houston, TX, General Obligation, Series A, 5.0%, 3/1/2014 North Texas, Tollway Authority Revenue, 5.0%, 1/1/2020 San Antonio, TX, Electric & Gas Revenue: Series A, ETM, 5.25%, 2/1/2014 5.375%, 2/1/2014 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Baylor Health Care System Project, Series E, 0.07%**, 11/15/2050, LOC: Wells Fargo Bank NA Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2021 Texas, Aldine Independent School District, 5.0%, 2/15/2016 (a) Texas, Dallas-Fort Worth International Airport Revenue: Series E, AMT, 4.0%, 11/1/2015 Series F, AMT, 5.0%, 11/1/2014 Series A, 5.0%, 11/1/2016 Series D, 5.0%, 11/1/2022 Series D, 5.0%, 11/1/2023 Texas, Grand Parkway Transporation Corp., System Toll Revenue, Series C, 2.0%, Mandatory Put 2/15/2014 @ 100, 10/1/2017 Texas, Lower Colorado River Authority Revenue, Series A, 5.0%, 5/15/2016 Texas, Midtown Redevelopment Authority, Tax Increment Contract Revenue, 4.0%, 1/1/2014 Texas, Mission Economic Development Corp., Solid Waste Disposal Revenue, Republic Services, Inc.: AMT, 0.95%**, Mandatory Put 2/3/2014 @ 100, 1/1/2026 (a) AMT, 1.5%, Mandatory Put 8/1/2014 @ 100, 8/1/2020 Texas, Municipal Gas Acquisition & Supply Corp. II, Gas Supply Revenue, 0.87%*, 9/15/2017 Texas, Spring Branch Independent School District House, 3.0%, Mandatory Put 6/15/2015 @ 100, 6/15/2041 Texas, State A & M University Revenue, Financing System: Series A, 5.0%, 5/15/2015 Series D, 5.0%, 5/15/2015 Texas, State Municipal Gas Acquisition & Supply Corp. III, Gas Supply Revenue: 5.0%, 12/15/2014 5.0%, 12/15/2021 Texas, State Tech University Revenues, Series A, 4.25%, 8/15/2021 Texas, Trinity River Authority, Regional Wastewater Systems Revenue, 5.0%, 8/1/2014 University of North Texas, 3.0%, 4/15/2014 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2015 5.0%, 12/15/2017 Utah 0.5% Davis County, UT, Sales Tax Revenue, Series B, Prerefunded 4/1/2014 @ 100, 5.25%, 10/1/2023, INS: AMBAC Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Utah, Housing Finance Agency, Single Family Mortgage, Series C, Class III, AMT, 6.25%, 7/1/2014 Utah, Single Family Housing Revenue, Series D-2, AMT, 5.0%, 7/1/2018 Utah, Single Family Housing Revenue, Mortgage Revenue, Series G, AMT, 4.875%, 1/1/2019 Utah, Single Family Housing Revenue, Single Family Mortgage, AMT, 3.875%, 7/1/2014 Utah, State General Obligation: Series B, 4.0%, 7/1/2015 Series B, 5.0%, 7/1/2014 Series A, 5.0%, 7/1/2015 Virginia 2.8% Loudoun County, VA, General Obligation, Series A, 4.0%, 7/1/2014 Virginia, State College Building Authority, Educational Facilities Revenue, 21st Century College & Equipment, Series A, Prerefunded 2/1/2014 @ 100, 5.0%, 2/1/2021 Virginia, State College Building Authority, Educational Facilities Revenue, University of Richmond Project, 0.07%**, 11/1/2036, SPA: Wells Fargo Bank NA Virginia, State Resource Authority Infrastructure Revenue, Pooled Financing Program: Series B, ETM, 5.0%, 11/1/2016 Series B, 5.0%, 11/1/2016 Virginia, State Resource Authority, Clean Water Revenue, State Revolving Fund, Prerefunded 10/1/2014 @ 100, 5.0%, 10/1/2023 Virginia, State Resources Authority, Infrastructure Revenue, State Moral Obligation, Series A, 4.0%, 11/1/2013 Virginia, Upper Occoquan Sewer Authority, Regional Sewer Revenue, 5.0%, 7/1/2017, INS: AGMC Washington 7.1% King County, WA, School District No. 410, Snoqualmie Valley: Series A, Prerefunded 12/1/2013 @ 100, 5.0%, 12/1/2015, INS: AGMC Series A, 5.0%, 12/1/2015, INS: AGMC Pierce County, WA, Peninsula School District No. 401, Prerefunded 12/1/2013 @ 100, 5.0%, 12/1/2015, INS: AGMC Pierce County, WA, Tacoma School District No.10, 2.0%, 12/1/2014 Port of Seattle, WA, Revenue Bond, Series B, AMT, 3.0%, 8/1/2014 Seattle, WA, General Obligation, 2.5%, 12/1/2014 Washington, State General Obligation: Series 2599, 144A, 0.09%**, 1/1/2016, LIQ: JPMorgan Chase Bank NA Series 3087, 144A, 0.09%**, 7/1/2016, LIQ: JPMorgan Chase Bank NA Series R-2014-A, 3.0%, 7/1/2015 Series C, 5.0%, 1/1/2015, INS: AMBAC Series R-2011-A, 5.0%, 1/1/2015 Series R-2012-A, 5.0%, 7/1/2020 Washington, State Motor Vehicle Fuel Tax, Series R-B, 4.0%, 1/1/2015 Wisconsin 0.9% Wisconsin, Housing & Economic Development Authority, Home Ownership Revenue, Series D, AMT, 4.875%, 3/1/2036 Wisconsin, State Clean Water Revenue, Series 2, 5.0%, 6/1/2019 Wisconsin, State General Obligation, Series A, Prerefunded 5/1/2014 @ 100, 5.0%, 5/1/2016, INS: NATL Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series B, 4.75%, Mandatory Put 8/15/2014 @ 100, 8/15/2025 Wisconsin, State Transportation Revenue, Series 1, 4.0%, 7/1/2014 Total Municipal Bonds and Notes (Cost $572,961,031) Shares Value ($) Open-End Investment Company 0.0% BlackRock MuniFund, 0.02%*** (Cost $49,791) % of Net Assets Value ($) Total Investment Portfolio (Cost $573,010,822)† Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2013. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of October 31, 2013. *** Current yield; not a coupon rate. † The cost for federal income tax purposes was $573,010,822. At October 31, 2013, net unrealized appreciation for all securities based on tax cost was $10,581,225. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $11,190,221 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $608,996. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (b) $
